NUMBER 13-08-00489-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GREGORY SMIKLE,                                                               Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


  On Appeal from the 347th District Court of Nueces County, Texas.



                          MEMORANDUM OPINION

                    Before Justices Yanez, Garza, and Vela
                      Memorandum Opinion Per Curiam

       Appellant, Gregory Smikle, attempts to appeal a conviction for assault. The trial

court has certified that this “is a plea-bargain case, and the defendant has NO right of

appeal.” See TEX . R. APP. P. 25.2(a)(2).

       On August 14, 2008, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether appellant
has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On September 6, 2008, counsel filed a letter brief with this Court. Counsel’s

response does not establish: (1) that the certification currently on file with this Court is

incorrect, or (2) that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are denied as moot.



                                                 PER CURIAM



Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and filed
this the 23rd day of October, 2008.




                                             2